Citation Nr: 0517464	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  00-06 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for a low back disability.

2.  Entitlement to an initial compensable disability rating 
for a right knee disability.

3.  Entitlement to an initial compensable disability rating 
for a left knee disability.  

4.  Entitlement to an initial compensable disability rating 
for residuals of right ankle sprain.

5.  Entitlement to an initial compensable disability rating 
for residuals of left ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1986 to June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The veteran testified before the undersigned at a Travel 
Board hearing in May 2001.  A transcript of that hearing has 
been associated with the claims folder.  

The case returns to the Board following remands to the RO in 
February 2001, August 2001, and December 2003.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran complains of essentially constant low back 
pain, with some occasional left radiation, with muscle spasm 
and stiffness; objectively, there is essentially normal 
forward flexion and rotation, some limitation of backward 
extension and lateral flexion, and some tenderness to 
palpation and reduced deep tendon reflexes; there is 
radiographic evidence of arthritis at L3-4 and L5-S1 and mild 
bulging disc at L3-4 and L4-S1.  There is no other evidence 
of neurologic disability.    

3.  Bilateral knee motion is essentially normal, there is no 
objective evidence of instability, crepitance, or tenderness, 
and X-rays are essentially negative; there is no identified 
pathology underlying the veteran's complaints of pain and no 
objective assessment of pain on motion. 

4.  Range of motion of the ankles is essentially normal, 
there are minimal additional symptoms, and X-rays of the 
ankles are normal; the veteran's complaint of instability in 
the right ankle is not confirmed by objective examination.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent initial disability rating 
for a low back disability have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2004).  

2.  The criteria for an initial compensable disability rating 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2004).

3.  The criteria for an initial compensable disability rating 
for a left knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2004).  

4.  The criteria for an initial compensable disability rating 
for residuals of right ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2004).

5.  The criteria for an initial compensable disability rating 
for residuals of left ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a May 2004 letter, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  In 
addition, the February 2005 supplemental statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  
Therefore, the Board is satisfied that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO adjudicated the rating decision on appeal in September 
1999, years before the enactment of the VCAA, such that 
providing notice of VCAA requirements prior to the initial 
determination was impossible.  In any event, as the Board has 
already determined that the veteran has received all required 
VCAA notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements).  Moreover, the Board emphasizes 
that the veteran has made no showing or allegation that the 
timing of the issuance of the May 2004 VCAA letter has 
resulted in any prejudice to him.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

The Board also notes that VCAA notice consistent with 
38 U.S.C.A. § 5103(a) must also conform to 38 C.F.R. 
§ 3.159(b)(1) and tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-21.  The May 2004 VCAA letter 
complies with this requirement. 

With respect to the duty to assist, the RO secured the 
veteran's service medical records, VA medical records, and 
several relevant medical examinations.  The veteran submitted 
some additional service medical records and private medical 
evidence.  By letter dated in December 2001, the RO asked the 
veteran to provide, or authorize VA to obtain, private 
medical records the veteran had identified during the May 
2001 Travel Board hearing.  Similarly, the May 2004 VCAA 
letter to the veteran asked him to provide, or authorize VA 
to obtain, records from two identified private medical 
providers.  The RO did not receive a response to either 
letter.  VA is required to make reasonable efforts to obtain 
relevant records, including private records, that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  However, the claimant must cooperate 
fully with VA's efforts, must provide enough information to 
locate and identify the records, and, if necessary, must 
authorize the release of the records.  38 C.F.R. 
§ 3.159(c)(1)(i) and (ii).  Because the veteran has not 
cooperated with VA's efforts to obtain identified private 
medical evidence, the Board finds no reason to remand the 
matter again to attempt to secure that evidence.  

Finally, the Board notes that, pursuant to the Board's 
December 2003 remand, the RO arranged for the veteran to be 
scheduled for a VA examination.  However, it received notice 
that the veteran failed to the report for the examination 
scheduled in June 2004.  Review of the claims folder 
indicates that the notice to report was sent to the veteran's 
last address of record.  In an August 2004 letter to the 
veteran, the RO indicated that it had been informed that he 
failed to report for his VA examination and asked him to 
indicate whether he would like the examination to be 
rescheduled.  The RO received no response.  In summary, the 
Board finds that the RO has taken all reasonable measures to 
assist the veteran in developing his claim, such that the 
duty to assist has been satisfied.  38 U.S.C.A. § 5103A.      

The Board is also satisfied as to compliance with its 
instructions from the previous remands.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  See 38 C.F.R. § 4.59 (considerations 
when rating disability from arthritis).  See also 38 C.F.R. § 
4.45(f) (for the purpose of rating disability from arthritis, 
the knees and ankles are considered major joints, and the 
lumbar vertebrae are considered a group of minor joints).

A case may be referred to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1), if there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  See VAOPGCPREC 6-96.

1.  Low Back Disability

The September 1999 rating decision established a 10 percent 
evaluation for the veteran's low back disability under 
Diagnostic Code (Code) 5292, limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a (2002).    

The Board notes that, during the pendency of the veteran's 
appeal, VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms.  

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, as each set 
of amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  

The Board notes that the RO has not addressed these 
amendments.  However, review of the claims folder reveals no 
evidence relevant to rating the back disorder after January 
2002.  Because none of the medical evidence reflects 
disability since the effective date of the amendments, they 
are not for application.  The Board will consider only the 
version of the rating criteria prior to the 2002 and 2003 
amendments.  

A lumbar spine disability may be evaluated under a variety of 
diagnostic Codes.  However, there is no evidence of vertebral 
fracture (Code 5285), ankylosis of the entire spine (Code 
5285), or ankylosis of the lumbar spine (Code 5289).  
Therefore, these Codes will not be applied.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  However, the evidence shows that the veteran's 
low back disability could be rated under Codes 5293 or 5295, 
in addition to Code 5292.  Therefore, the Board will evaluate 
the disability under the Code that will provide the most 
favorable rating.  

Under Code 5292, a 10 percent rating is assigned when there 
is slight limitation of motion of the lumbar spine.  A 20 
percent evaluation is warranted when there is moderate 
limitation of motion, and a maximum 40 percent rating is in 
order when there is severe limitation of motion.  

Under Code 5293, intervertebral disc syndrome, a 10 percent 
rating is assigned when the disability is mild.  A 20 percent 
rating is awarded when the disability is moderate, with 
recurring attacks.  A 40 percent is in order when the 
disability is severe, with recurring attacks with 
intermittent relief

Under Code 5295, lumbosacral strain, a 10 percent evaluation 
is awarded when there is lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent is in order for 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion 

Service medical records reflected a long history of low back 
pain with limitation of motion due to pain, paraspinal muscle 
spasm, and tenderness through the date of the veteran's 
separation in 1999.  There was no complaint or evidence of 
neurologic symptoms.  Magnetic resonance imaging (MRI) 
performed in July 1998 revealed mild bulging disc at L3-4 and 
L4-S1.  Diagnoses included lumbar strain, chronic back pain 
syndrome, and mechanical low back pain.   

The report of the July 1999 VA examination revealed 
complaints of constant low back pain with some occasional 
left radiation.  On examination, forward flexion was to 95 
degrees, backward extension was to 20 degrees, lateral 
flexion was to 20 degrees bilaterally, and rotation was to 55 
degrees bilaterally.  There was some mild tenderness to 
percussion of the lumbar spine.  Straight leg raising was 
negative.  Neurologic examination was essentially normal.  
Deep tendon reflexes were 1+ at the ankles and trace at the 
knees.  X-rays of the spine were unremarkable.   

Private medical records showed that the veteran sustained a 
work-related back injury in November 1999.  

The veteran underwent another VA examination in May 2000.  He 
did not describe any low back complaints.  Examination 
revealed some lumbar tenderness to palpation.  Range of 
motion was as follows: forward flexion to 85 degrees, 
backward extension to 20 degrees, lateral flexion to 20 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
Deep tendon reflexes were trace throughout.  Neurologic 
examination was otherwise normal.  

During the June 2000 RO hearing, the veteran related that he 
had back pain, particularly with bending, that interfered 
with his ability to fall asleep and stay asleep.  He had 
morning stiffness.  During the May 2001 Travel Board hearing, 
the veteran indicated that he had back spasms, soreness, and 
stiffness.  A doctor had told him that he had arthritis in 
his back.  The pain and stiffness were worse in the morning.  

The RO obtained the veteran's VA medical records dated from 
June 1999 through May 2001.  The records generally reflected 
regular complaints of low back pain.      

The report of the January 2002 VA examination indicated that 
the veteran continued to complain of low back pain.  Range of 
motion of the lumbar spine was as follows: forward flexion to 
100 degrees, backward extension to 30 degrees, and lateral 
flexion to 30 degrees bilaterally.  Deep tendon reflexes were 
1+ and symmetric.  Neurologic examination was normal.  X-rays 
of the lumbar spine showed degenerative changes involving the 
posterior elements at L3-4 and L5-S1.  

The Board notes that the rating schedule applied here does 
not define a normal range of motion for the lumbar spine.  
However, current regulations do establish normal ranges of 
motion for the thoracolumbar spine.  See 38 C.F.R. § 4.71a, 
Plate V.  The supplementary information associated with the 
amended regulations state that the ranges of motion were 
based on medical guidelines in existence since 1984.  See 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, the Board will 
consider the ranges of motion in the current regulations, 
although the Board is applying the Diagnostic Codes in effect 
prior to the 2002 and 2003 amendments.     

Normal range of motion is defined as forward flexion to 90 
degrees, backward extension to 30 degrees, lateral flexion to 
30 degrees, and rotation to 30 degrees.  38 C.F.R. § 4.71a, 
Plate V.  The evidence here shows essentially normal forward 
flexion and rotation, but limitation of backward extension 
and lateral flexion, i.e., about 10 degrees short of full 
motion to 30 degrees.  Other objective evidence of disability 
includes some tenderness to palpation, reduced deep tendon 
reflexes, X-rays showing arthritis at L3-4 and L5-S1, and MRI 
results showing mild bulging disc at L3-4 and L4-S1.  The 
veteran complains of essentially constant low back pain, with 
some occasional left radiation, with muscle spasm and 
stiffness.   

Considering this evidence, the Board finds that the overall 
disability picture would not warrant more than 10 percent 
under Codes 5292 or 5295.  38 C.F.R. § 4.7.  There is only 
minor limitation of motion and no limitation of forward 
flexion.  However, given the radiographic evidence of 
disability, in conjunction with the veteran's complaints and 
the findings of reduced reflexes and limited motion, the 
Board finds that the disability may be rated under Code 5293 
and assigned a 
20 percent disability rating.  38 C.F.R. § 4.7.  See Butts, 
supra.  Absent additional indicators of disability, such as 
more restricted motion, objective assessment of pain on 
motion, weakness, fatigability, deformity, atrophy, or 
findings of additional neurologic symptoms with treatment for 
recurring attacks, the Board cannot conclude that the overall 
disability picture more closely approximates the criteria for 
a 40 percent rating under Code 5293. Id.  See VAOPGCPREC 36-
97 (holding that 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under Code 5293).  
Finally, although the veteran indicates that the back 
disability interferes with his ability to work, there is no 
evidence of exceptional or unusual circumstances to warrant 
referring the case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1).  In summary, the Board finds that 
the evidence supports no more than a 20 percent initial 
disability rating for a low back disability.  38 C.F.R. 
§ 4.3.    



2.  Right and Left Knee Disability

The September 1999 rating decision granted service connection 
for a right knee disability and a left knee disability, each 
evaluated as noncompensable (zero percent disabling) under 
Code 5262, impairment of the tibia and fibula.  38 C.F.R. § 
4.71a.    

A 10 percent rating under Code 5262 is assigned for malunion 
of the tibia and fibula with slight knee or ankle disability.  
See 38 C.F.R. § 4.31 (where the Schedule does not provide a 
zero percent rating, a zero percent shall be assigned if the 
requirements for a compensable rating are not met).  A 20 
percent rating is in order for malunion of the tibia and 
fibula with moderate knee or ankle disability.  

The Board notes that knee disabilities may be rated under 
other diagnostic codes.  However, there is no evidence of 
ankylosis of the knee, recurrent subluxation or lateral 
instability of the knee, dislocated semilunar cartilage, or 
removed semilunar cartilage to warrant application of Code 
5256, 5257, 5258, or 5259, respectively.  Similarly, there is 
no evidence of limited leg extension to warrant application 
of Code 5261.  Although there is minor limitation of leg 
flexion, Code 5260, it is insufficient to warrant even the 
noncompensable rating.  Therefore, the Board will continue to 
evaluate the knee disabilities under Code 5262.  See Butts, 
supra.  

Service medical records disclosed intermittent complaints of 
knee pain.  There were no reported complaints in the 
veteran's immediate pre-separation period.    

During the July 1999 VA examination, the veteran described 
occasional knee pain and stiffness.  He denied instability or 
locking.  On examination, there was no knee deformity.  Range 
of motion was from 0 to 135 degrees on the right and from 0 
to 145 degrees on the left.  There was no instability on any 
testing and no joint line tenderness.  X-rays showed a small 
suprapatellar fusion bilaterally, but no significant 
arthritic change or other abnormality.   

The veteran testified at an RO hearing in June 2000.  He had 
knee pain during and after kneeling.  The knees were stiff in 
the morning.  The knee pain interfered with his ability to 
work.  During the May 2001 Board hearing, the veteran related 
that he had knee pain daily.  It continued to interfere with 
his work.   

The RO obtained the veteran's VA medical records dated from 
June 1999 through May 2001.  The records generally reflected 
regular complaints of bilateral knee pain.       

The report of the January 2002 VA examination indicated that 
the veteran had some knee pain with squatting and rising.  
Examination of the right knee and left knee showed motion 
from 0 to 135 degrees.  There was no ligamentous instability, 
crepitance, or tenderness.  X-rays of the knees were 
negative.    

The Board finds that this evidence does not reflect an 
overall disability picture that warrants a compensable rating 
under Code 5262.  38 C.F.R. § 4.7.  Normal range of motion 
for the knee is extension to 0 degrees and flexion to 140 
degrees, as set forth at 38 C.F.R. § 4.71, Plate II.  
Bilateral knee motion, shown by the evidence above, is 
essentially normal.  There is no evidence of instability, 
crepitance, or tenderness on examination.  X-rays are 
essentially negative.  Although the veteran complains of knee 
pain, particularly with use, there is no identified pathology 
underlying those complaints and no objective assessment of 
pain on motion.  38 C.F.R. § 4.40; Johnston, 10 Vet. App. at 
85.  Finally, although the veteran indicates that the knee 
disabilities interfere with his ability to work, there is no 
evidence of exceptional or unusual circumstances to warrant 
referring the case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1).  Therefore, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for either knee disability.  38 C.F.R. § 4.3  

3.  Residuals of Right and Left Ankle Sprain

The September 1999 rating decision granted service connection 
for residuals of right ankle sprain and left ankle sprain, 
rated as noncompensable under Code 5271, limited motion of 
the ankle.  38 C.F.R. § 4.71a.  Under Code 5271, a 10 percent 
evaluation is assigned when there is moderate limitation of 
ankle motion.  See 38 C.F.R. § 4.31.  A maximum 20 percent 
rating is awarded for marked limitation of ankle motion.  The 
Board notes that there is no evidence of ankylosis of the 
ankle to warrant application of Code 5270.  See Butts, supra.   

According to service medical records, the veteran injured the 
left ankle in or about May 1997 and twisted his right ankle 
in June 1998.  There were no reported problems in the 
immediate pre-separation period.  

During the July 1999 VA examination, the veteran stated that 
his ankles did not bother him much.  He had no instability.  
Examination revealed dorsiflexion from 0 to 12 degrees and 
plantar flexion from 0 to 40 degrees on the right and 
dorsiflexion from 0 to 12 degrees and plantar flexion from 0 
to 38 degrees on the left.  X-rays of the ankles were 
unremarkable.  

During the June 2000 RO hearing, the veteran testified that 
his ankles were stiff.  Sometimes it felt as if the ankle 
would just twist and give out.  The right ankle was worse 
than the left ankle.  The veteran also testified at a May 
2001 Travel Board hearing.  He had pain in both ankles, and 
some swelling in the right ankle.  He wore special shoes to 
support the ankles.  They had gotten worse since his 
separation from service.  The veteran was unable to exercise 
or walk long distances without pain.    

The RO obtained the veteran's VA medical records dated from 
June 1999 through May 2001.  In March 2001, the veteran 
described complaints of intermittent bilateral ankle pain for 
years.     

The report of the January 2002 VA examination indicated that 
the veteran had right ankle instability.  Examination of the 
right ankle revealed mild tenderness only.  Dorsiflexion was 
to 20 degrees and plantar flexion was to 40 degrees.  On 
examination, the left ankle was unremarkable.  Dorsiflexion 
was to 20 degrees and plantar flexion was to 45 degrees.  X-
rays of the ankles were negative.  

The Board finds that this evidence does not reflect an 
overall disability picture that warrants a compensable rating 
under Code 5271.  38 C.F.R. § 4.7.  Normal range of motion 
for the ankle is dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees, as set forth at 38 C.F.R. § 4.71, 
Plate II.  Range of motion of the ankles as demonstrated by 
the above evidence is essentially normal.  Moreover, there 
are minimal additional symptoms, i.e., mild tenderness on the 
right.  The veteran's complaint of instability in the right 
ankle is not confirmed by objective examination.  X-rays of 
the ankles are normal.  Finally, although the veteran 
indicates that the ankle disabilities interfere with his 
ability to work, there is no evidence of exceptional or 
unusual circumstances to warrant referring the case for 
extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  
Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for 
either ankle disability.  38 C.F.R. § 4.3.  


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an initial 20 percent disability rating 
for a low back disability is granted.

An initial compensable disability rating for a right knee 
disability is denied.

An initial compensable disability rating for a left knee 
disability is denied.

An initial compensable disability rating for residuals of 
right ankle sprain is denied.

An initial compensable disability rating for residuals of 
left ankle sprain is denied. 




	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


